Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 19, 2017

                                      No. 04-16-00655-CV

                       IN THE ESTATE OF RAMIRO AGUILAR, JR.,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2800
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
       On January 4, 2017, appellant was ordered to show cause in writing no later than January
23, 2017, why this appeal should not be dismissed for want of jurisdiction. Our order stated,
“All deadlines in this matter are suspended until further order of this court.”

        Appellant has filed a motion for extension of time to file his brief. No deadline has been
set for the filing of appellant’s brief pending appellant’s response to this court’s prior order and
this court’s determination that we have jurisdiction over this appeal. See TEX. GOV’T CODE ANN.
§ 25.00256(d) (West 2016) (“The denial of a tertiary recusal motion is only reviewable on appeal
from final judgment.”). It is therefore ORDERED that appellant’s motion for extension of time
is MOOT.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle